          Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 Page 1 of 34
                                                                                      Jul 08, 2021

 EBP/CKD: USAO 2019R00339
                                                                                              MD
                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA        *    CASE NO. 21-mj-2012-TJS
                                 *
      v.                         *    CASE NO. 21-mj-2013-TJS
                                 *
                                      CASE NO. 21-mj-2014-TJS
 PATRICK NWAOKWU,                *
 MUSA BANGURA, and               *
 JOHANAH NAPOLEON,               *    FILED UNDER SEAL
                                 *
           Defendants            *
                                 *
                              *******
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINTS AND ARREST WARRANTS

         I, Daniel Rzepecki, a Special Agent with the Federal Bureau of Investigation (“FBI”) in

Baltimore, Maryland, being duly sworn, deposes and states the following:

                                            Introduction

         1.       This affidavit is submitted in support of a criminal complaint and arrest warrant

charging PATRICK NWAOKWU (“NWAOKWU”), MUSA BANGURA (“BANGURA”),

and JOHANAH NAPOLEON, with conspiracy to commit health care fraud, in violation of 18

U.S.C. § 1349; conspiracy to commit false statements relating to health care matters, in violation

of 18 U.S.C. § 371; and false statements relating to health care matters, in violation of 18 U.S.C.

§ 1035.

         2.       As set forth below, there is probable cause to believe that NWAOKWU,

BANGURA, NAPOLEON, and others have conspired to commit heath care fraud and false

statements relating to health care matters, and have submitted false statements relating to health

care matters by working together to sell fraudulent transcripts and diplomas that indicate that

various individuals completed necessary courses and clinical hours to obtain nursing degrees. In


                                                  1
         Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                             Page 2 of 34 - 21-mj-2014-TJS



addition, NWAOKWU and his associates coached these otherwise unqualified individuals to pass

the nursing board exam. A number of these unqualified individuals subsequently obtained

employment at various healthcare providers in the District of Maryland. As set forth below, those

healthcare providers accepted private insurance, Medicare, and Medicaid.

       3.      Your affiant is a Special Agent with the FBI. Your affiant has been so employed

since June 2008, during which time your Affiant has been assigned to the Washington Field Office,

Baltimore Field Office, and FBI Headquarters. Your affiant is currently assigned to a complex

financial crimes squad. Your affiant has received instruction and training, and gained investigative

experience, in bank fraud, financial institution fraud, health care fraud, corporate fraud, and money

laundering. In the course of conducting or participating in criminal investigations, your affiant has

been involved in interviewing and debriefing witnesses and informants; conducting physical

surveillance; analyzing bank records and other financial documents; analyzing telephone records;

collecting and analyzing evidence; and preparing and executing search warrants.

       4.      Your affiant has personally participated in this investigation and has witnessed

many of the facts and circumstances described herein. Your affiant has also received information

from other law enforcement officers and representatives of Business 1 relating to this investigation.

The information set forth in this affidavit is based on your affiant’s own observations and review

of documents, or reliable information provided to your affiant by other law enforcement personnel.

Your affiant sets forth only those facts and circumstances necessary to establish probable cause

for the issuance of the requested arrest warrant. Unless otherwise indicated, all written and oral

statements referred to herein are set forth in substance and in part, rather than verbatim.




                                                  2
         Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                             Page 3 of 34 - 21-mj-2014-TJS



                                      Nursing Background

       5.      Nursing is the largest healthcare profession in the United States. In 2017, for

instance, there were more than 4,015,250 registered nurses, and 922,196 nurses nationwide. 1

Nurses comprise the largest single component of hospital staff, are the primary providers of

hospital patient care, and deliver most of the nation’s long-term care.

       6.      In the United States, each individual state has its own laws, rules, and regulations

governing nursing care. There are no federal regulations for nursing as they are addressed by each

state’s nursing board. Typically, each state’s board of nursing governs the making and

administration of the nursing rules within a particular state. In some states, the term “nurse” can

only be used in conjunction with the practice of a registered nurse (“RN”), or a licensed practical

nurse (“LPN”). RNs provide direct care to patients, while LPNs typically provide assistance to

doctors or RNs. RNs take on a management role and are responsible for overseeing LPNs and

other healthcare aides. In a hospital setting, RNs will often delegate tasks to LPNs. RNs are more

involved in administering medications, treating patients, creating and coordinating care plans, and

work closely with doctors to ensure optimal outcomes.

       7.      According to the National Council of State Boards of Nursing, there are certain

general components to becoming a nurse: 1) verification of graduation from an approved pre-

licensure LPN or RN nursing program; 2) verification of successful completion of the National

Council Licensure Examination (“NCLEX”), often referred to as “the boards,” and 3) any

additional requirements imposed by the state.




1
  The U.S. Nursing Workforce in 2018 and Beyond. Journal of Nursing Regulation, Volume 8,
Issue 4, S3 - S6.
                                                 3
         Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                             Page 4 of 34 - 21-mj-2014-TJS



       8.      There are three primary paths to becoming an RN: (1) obtaining a Bachelor of

Science in nursing, which takes four years to complete; (2) obtaining an Associate Degree in

Nursing, which takes two to three years to complete; or (3) obtaining a Nursing Diploma or

Certificate, which takes one to two years to complete. In order to become an RN, a Bachelor of

Science in nursing, an associate’s degree in nursing, or a diploma from an approved nursing

program is required.

       9.      LPN training programs are typically one to two years long. A high school diploma

is required, and typically a one-year certificate program must be completed. LPNs are directly

involved in providing basic patient care and ensuring patients are comfortable and well cared for.

At times LPNs administer certain medications and perform other duties, such as taking blood

pressure and recording other vital signs.

       10.     After graduating from nursing school an individual must take the appropriate

NCLEXto receive a nursing license. A nursing license gives the individual permission to practice

nursing, granted by the state where they meet the requirements. Since 1982, the NCLEX has been

the nationwide examination for the licensing of nurses in the United States. The NCLEX is

developed by the National Council of State Boards of Nursing, Inc., which administers the

examinations on behalf of the various state boards of nursing in the United States. There are two

types: the NCLEX-RN for registered nurses, and the NCLEX-PN for practical nurses.

       11.     The Nursing Licensure Compact (“NLC”) provides a multistate license that allows

nurses to practice with patients across state lines. In other words, the NLC allows nurses to have

one license to practice in multiple states. In order to apply for a multi-state license, an individual

must 1) reside in an NLC state and declare the NLC state as their primary state of residence; 2) be

actively registered as an RN or LPN; and 3) meet any requirements for licensure held by the home



                                                  4
          Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                              Page 5 of 34 - 21-mj-2014-TJS



state and the patient’s home state. Currently, there are 34 states which have enacted NLC

legislation, meaning they recognize the multi-state license. Maryland, Virginia, and Florida are

NLC states. Therefore, if the requirements are met, an individual could receive his nursing license

in Virginia or Florida and work in Maryland.

         12.    Each state’s nursing board also governs the approval of nursing education

programs. Privately owned nursing schools are permitted in Virginia. However, in Maryland they

are not. If a nursing school is disciplined by the state’s board of nursing there is a formal process

in place to document the situation, action, and result. If the violation(s) are serious enough, the

state nursing board can withdraw the nursing school’s approval and close the education program.

If the program is closed, typically the school is allowed to teach out their current student population

for up to a certain number of years. Enrollment of new students is prohibited. In Maryland,

nursing students cannot attend privately-owned nursing schools. If an individual in Maryland

wants to be an LPN, he can attend a community college. If he wants to be an RN, he can attend

community college or a four-year university. If he wants to be an advanced practice nurse, he must

attend a four-year university.

         13.    According to the Commission on Collegiate Nursing Education (“CCNE”), an

autonomous “nursing education accrediting agency as recognized by the U.S. Department of

Education, clinical practice experiences are planned learning activities in nursing practice that

allow students to understand, perform, and refine professional competencies at the appropriate

program level. CCNE requires all nursing degree programs to include appropriate clinical practice

experiences, considering the roles or areas for which students are being prepared. 2




2
    https://www.aacnnursing.org/Portals/42/CCNE/PDF/Clinical-Practice-FAQs.pdf
                                                  5
         Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                             Page 6 of 34 - 21-mj-2014-TJS



       14.     In June 2018, the Maryland Board changed the way it approved its licenses by

implementing additional checks to eliminate fraudulent activity. Presently, the Maryland Board

will receive a list of potential out-of-state LPN applicants from the dean of the applicant’s nursing

program. Once a student graduates, he will apply to the Maryland Board for a state LPN license.

The applicant is responsible for forwarding his application and transcripts to the Maryland Board.

Once the Maryland Board receives the application, the Maryland Board issues a checklist to the

nursing school to verify that the application and transcripts are legitimate. Out-of-state nursing

schools are responsible for sending the required supporting documents before any graduates can

be approved for licensing. Further, the applicant must provide the school director’s email address

so the director can verify the applicant’s identity. After the changes the Maryland Board made in

June 2018, applicants cannot take the NCLEX examination until all their paperwork is complete

and their school completes the Maryland Board checklist. The Maryland Board advised your

affiant the required documentation should be readily available from a legitimate nursing program.

                                         Probable Cause

       15.     The FBI investigation was initiated on information indicating two individuals were

creating illegitimate LPN transcripts and certificates through a nursing school in northern Virginia.

Throughout the course of the investigation your affiant and other FBI agents utilized various

investigative techniques, including a confidential human source and an undercover FBI agent, to

purchase two illegitimate registered nursing degrees. The undercover operations make it clear that

the purpose of the scheme is to provide paying individuals who are otherwise untrained and

unqualified to work as nurses with the necessary documentation so that these individuals can

become licensed RNs or LPNs and obtain employment in the healthcare industry.




                                                 6
         Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                             Page 7 of 34 - 21-mj-2014-TJS



       16.     In March 2019, the FBI received information from a confidential witness

(“CW1”), 3 who stated that NWAOKWU and BANGURA were creating illegitimate LPN

transcripts and certificates through a privately-owned nursing school (“Nursing School 1”) in

northern Virginia. 4 CW1 provided this information to the FBI as a complainant. He did not further

participate in the investigation.

       17.     As discussed in this affidavit, from August 8, 2008 to June 30, 2013, Nursing

School 1 was a nursing school in Virginia until it was shut down for violating certain state

regulations by the Virginia Board. After that time, NWAOKWU and BANGURA continued to

illegitimately operate Nursing School 1 as a place where people could go to simply purchase

illegitimate LPN transcripts and certifications that are backdated to June 30, 2013.

       18.     On April 14, 2019, your affiant interviewed CW1, who advised that CW1’s cousin

had approached CW1 and asked to borrow up to $15,000 to purchase a fake LPN transcript and

certification from Nursing School 1.

       19.     According to CW1, Nursing School 1—which CW1 stated was located in Northern

Virginia—certified LPNs, even though it had closed in 2013.

       20.     Records obtained from the Virginia Board of Nursing (“Virginia Board”)

confirmed that BANGURA owned and operated Nursing School 1 and that NWAOKWU may

have been an instructor at Nursing School 1 for an unknown period of time.



3
  In 2004, CW1 was arrested in Pennsylvania on a state charge for identify theft. CW1 was
convicted of that offense and served two years of probation. The FBI has never paid CW1. For the
purpose of this affidavit, confidential witnesses are referred to using male pronouns, regardless of
gender. Your affiant cannot speak to CW1’s motivations as your affiant only met CW1 once. The
information CW1 provided was corroborated wherever possible. Your affiant found the
information CW1 provided to be reliable and is unaware of CW1 providing any false information
to your affiant.
4
  Originally, Nursing School 1 was operated under one name. However, on April 14, 2010, the
name was changed to another name.
                                                 7
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                            Page 8 of 34 - 21-mj-2014-TJS



       21.    CW1 stated that he recently visited a home healthcare school in Washington, D.C.

that NWAOKWU owned that was located on or near Minnesota Avenue. CW1 told the FBI that

he went to the home healthcare school and pretended to be interested in purchasing an LPN

certification because CW1 was curious if the scheme he heard about was real.

       22.    When CW1 entered the school, CW1 asked the secretary at the front desk if the

secretary could provide any proof that people were paying for LPN certificates and transcripts.

The secretary showed CW1 various Nursing School 1 “official transcripts” and handwritten

receipts reflecting that people had paid for the fraudulent documents. CW1 asked if he could

photograph some of the documents as proof. The secretary allowed CW1 to take the photographs

on the condition that CW1 not tell NWAOKWU she permitted CW1 to take the photographs.

CW1 photographed three “official transcripts” and five handwritten receipts. CW1 provided all

the records he photographed to the FBI.

       23.    CW1 stated—and the receipts reflected—that Nursing School 1 would also

provide a preparation course for the NCLEX for an additional fee.

       24.    Through the course of the investigation your affiant confirmed NWAOKWU

worked with BANGURA and then individuals in Florida to sell illegitimate LPN and RN degrees

from Nursing School 2.      Your affiant learned the Nursing School 2 was established by

NAPOLEON in July 2016 after she purchased a nursing school and changed its name. In May

2017 the Nursing School 2 was shut down by the Florida Board of Nursing for a low NCLEX

passing rate. The cost of the illegitimate degrees also included several months of preparation

classes solely designed to pass the NCLEX and not to provide a formal education.

       25.    Records from the Virginia Board show that Nursing School 1’s first nursing class

began on August 8, 2008, and that the Virginia Board shut down Nursing School 1 on June 30,



                                               8
         Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                             Page 9 of 34 - 21-mj-2014-TJS



2013 for multiple violations of Virginia Board regulations. Your affiant could not locate any

additional records from Virginia’s State Corporation Commission or the Virginia Board indicating

that Nursing School 1 ever legitimately reopened for business.

       26.     The transcripts and certifications that Nursing School 1’s purported graduates have

submitted to the Maryland Board appear to be backdated to 2013 or earlier, before Nursing School

1 was shut down by the Virginia Board. For those Nursing School 1 clients who have applied to

become nurses in the recent past, this creates an obvious lapse in time from the nursing student’s

purported graduation date to the time the student applied to become a LPN in the State of

Maryland. 5 This is an indicator of fraud. Medical professionals do not normally wait significant

periods of time (e.g., years) before applying to become practicing medical professionals.

       27.     The three official transcripts obtained from CW1 indicate that Nursing School 1

was located in Woodbridge, Virginia. Your affiant reviewed the transcripts, each of which displays

Nursing School 1’s name, Nursing School 1’s logo, the Woodbridge, Virginia address, the

website, and the email address for Nursing School 1 (“the Nursing School 1 email account”).

       28.     On page one, each transcript lists the courses the student has purportedly taken, the

grades the student purportedly earned in four different quarters, and the dates of each quarter. For

example, courses reflected in Nursing School 1’s transcripts are pharmacology, anatomy and

physiology, medical and surgical clinical courses, pediatric nursing, and NCLEX review. Each

transcript purports that the student completed 1,700 hours of nursing education before graduating

from Nursing School 1. Notably, page one of each transcript displays BANGURA’S handwritten




5
  For example, if a medical professional applies to become a licensed nurse in 2019, but submits
documentation indicating that he graduated from nursing school in 2013, there will be an
inherently suspicious lapse of six years between that individual’s purported graduation and his
application to become a nurse.
                                                 9
       Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                          Page 10 of 34- 21-mj-2014-TJS



signature. Your affiant compared BANGURA’S signature on the Nursing School 1 transcripts to

signature cards for bank accounts solely-controlled by BANGURA or loans obtained by

BANGURA and they appear to be very similar or the same.

       29.    Page      two       of     each        transcript    appears      as      follows:




       30.    The second page of the Nursing School 1’s official transcript purports that Nursing

School 1’s students participated in clinical courses with a baby clinic in Washington, D.C. and

several organizations in northern Virginia. From interviews your affiant conducted and records


                                                10
         Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                            Page 11 of 34- 21-mj-2014-TJS



your affiant reviewed, as set forth below, the information contained in Nursing School 1’s student

transcripts is false.

        31.     Your affiant reviewed records from the Virginia Board that show Nursing School

1 had an affiliation agreement with a nursing home in Arlington, Virginia, dated and signed in

October 2010. On February 14, 2020, Manor Care’s associate general counsel confirmed Manor

Care could not locate any records or contracts relating to Nursing School 1, although this could

be because of the amount of time that has elapsed since 2010.

        32.     Your affiant reviewed records from the Virginia Board that show Nursing School

1 had an affiliation agreement with a nursing home in Oakton, Virginia that was signed in January

2010. In August 2011, in a Virginia Board of Nursing Compliance Report related to Nursing

School 1, the nursing home’s executive director reported, to the best of his recollection, that

Nursing School 1 students were at the nursing home in October and November 2010 only, and

not in 2011 as reflected in the fraudulent Nursing School 1 transcripts.

        33.     Your affiant reviewed records from the Virginia Board that show Nursing School

1 had an affiliation agreement with a a medical corporation signed in July 2011. On February 6,

2020, your affiant spoke with the general counsel, who advised that she spoke with the

administrator of the corporation’s Burke location. The Burke administrator could not recall ever

hosting Nursing School 1 students. The general counsel also spoke with the administrator of the

Cherrydale, Arlington location, who could only recall hosting Nursing School 1 nurses one time.

This administrator also disclosed that he felt something was “off” with the Nursing School 1

students.

        34.     Your affiant thereafter reviewed five handwritten receipts that displayed the

signatures of NWAOKWU and the purchasers of the documents. The additional receipts show



                                                11
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 12 of 34- 21-mj-2014-TJS



that the Nursing School 1 students were paying between $6,000 and $18,000 for the illegitimate

transcripts and certificates.

        35.     On August 8, 2019, your affiant conducted surveillance at the address in

Woodbridge, Virginia reflected on Nursing School 1’s fraudulent transcripts to determine if

Nursing School 1 maintains a physical presence. Your affiant found the location was maintained

by an unrelated entity.

        36.     Your affiant spoke with the manager of the facility and learned that Nursing School

1 was previously located at the address, but had moved to a different address located in the same

business park in an adjacent building, and changed their name. Currently, BANGURA operates a

home health care school (“Home Health Care School 1”). At the time of the interview, Nursing

School 1 and Home Health Care School 1 both still received mail at the old location. According

to the facilities manager, BANGURA routinely calls the new tenant of the old address to inquire

about mail delivered for Nursing School 1.

        37.     Home Health Care School 1 was incorporated in Virginia in March 2012, and

BANGURA is currently the registered agent.

                                   Maryland Board of Nursing

        38.     Approximately 175 Nursing School 1 graduates have applied to the Maryland

Board of Nursing for licenses for the time period August 2012 through July 2019. Additionally,

there are approximately 62 active LPNs working in the State of Maryland at the time the records

were provided to the FBI.

        39.     As part of this investigation, your affiant obtained lists of Nursing School 2

graduates who had applied to take the New York State Board Examination. At least some of the

individuals whose transcripts were backdated are included in this list as having passed the New



                                                12
          Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                             Page 13 of 34- 21-mj-2014-TJS



York State Board Examination. Based on my training and experience, I know that some of these

individuals are likely working in medical facilities, under false pretenses, under whose provider

numbers claims are being submitted to healthcare benefits programs. For example, Individual A

received an RN from Nursing School 2 Individual A is a licensed RN in New York and Virginia

and is employed with Health Care Provider 1 in Baltimore, Maryland. Health Care Provider 1

accepts Medicare and Medicaid. Similarly, Individual B received an RN degree from Nursing

School 2. Individual B is a licensed RN/LPN in New York and a licensed LPN in Maryland.

Individual B is employed at Health Care Provider 2 in Charlotte Hall, Maryland. Health Care

Provider 2 accepts Medicare and Medicaid.

         40.     Since June 2018, no Nursing School 1 graduate applying to practice in Maryland

has been approved because NWAOKWU or BANGURA have failed to provide the necessary

paperwork required by the Maryland Board for out-of-state applicants. Your affiant believes

Nursing School 1’s failure to provide this routine information to the Maryland Board is an

indication that Nursing School 1’s nursing program was committing fraud. As explained above,

when Maryland Board of Nursing implemented new standards aimed at reducing fraud, Nursing

School 1 was unable to meet the Board’s new requirements. An out-of-state nursing school that

was running a legitimate program would have easily been able to send the Maryland Board the

required supporting documents so that its graduates could be approved for licensing. The fact that

Nursing School 1 could not meet the Board’s new requirements is an additional indication of

fraud.

         41.     The Maryland Board has provided your affiant information regarding out-of-state

nursing applicants from Nursing School 1 who met Maryland standards prior to June 2018.6



6
    In other words, non-Maryland residents who attended Nursing School 1.
                                                13
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 14 of 34- 21-mj-2014-TJS



Among the information provided by the applicant is the school director’s email, which is the email

address that the Maryland Board contacts to confirm the applicant’s identity.

       42.     Analysis of the spreadsheet shows the following:

 Director Email Address           Number of Applicants Verified        Date Range of
                                                                       Verifications
 BANGURA’S email account 70                                            7/19/16 to 8/15/18

 Nursing School 1 email           25                                   12/17/16 to 8/22/18
 account



       43.     The Maryland Board spreadsheet listed 111 applicants. Of the 111 applicants, 95

applicants reported that the Maryland Board should contact BANGURA’S email or the Nursing

School 1 email account to verify their identities.

                             Virginia Board of Nursing Complaints

       44.     Your affiant learned that Nursing School 1 had complaints regarding its program

even before the Virginia Board withdrew Nursing School 1’s approval to operate in 2013.

       45.     In October and November 2009, the Virginia Board received complaints from

Nursing School 1 students detailing their concerns about the absence of clinical experience in

their program and the failure of the program director to release requested transcripts.

       46.     Based on documentation reviewed and comments received during the Virginia

Board’s Education Informal Conference Committee meeting on March 2, 2010, the Virginia Board

found the following:

       •       Six graduates of Nursing School 1’s practical nursing education program did not
               complete the clinical experiences in “OB, Pediatrics, and Mental Health” prior to
               graduation in October 2009.

       •       Final transcripts were submitted to the Virginia Board indicating that all classroom
               and clinical course had been completed, when in fact six graduates of the program
               were required to return after graduation to complete additional testing and clinical
               hours.
                                                 14
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 15 of 34- 21-mj-2014-TJS




       •       Six graduates of the program did not receive at least 400 hours of direct client care
               experience prior to graduation.


       47.     In a Virginia Board Consent Order dated July 21, 2010, BANGURA acknowledged

such conduct was inappropriate and expressed regret for his lapse of good judgement. BANGURA

also signed the consent order.

       48.     As a consequence of the investigation, the Virginia Board ordered that Nursing

School 1 be placed on conditional approval for not less than one year subject to a list of terms and

conditions that prevented Nursing School 1 from operating without closer supervision from the

Virginia Board. Any violation of the terms and conditions stated in the order was sufficient reason

to permanently close Nursing School 1, as documented in the Virginia Board’s Report of

Compliance from August 2011.

       49.     On July 18, 2008, Nursing School 1 received a provisional approval by the Virginia

Board of Nursing to operate a practice nursing education program. In July 2010, the Virginia

Board placed Nursing School 1 on a Conditional Provisional Approval for not less than one year

based on findings that students had not completed all required clinical experiences prior to

graduating and that Nursing School 1 had submitted final transcripts to the board indicating all

such clinical experience had been provided. In May 2012 the Virginia Board of Nursing and

BANGURA agreed to a Consent Order to withdraw Nursing School 1’s approval to operate in

Virginia. Nursing School 1 violated 18 VAC 90-20-151(A) of the Board of Nursing Regulations

in that Nursing School 1’s NCLEX LPN pass rates for first-time test takers has been less than

80% since initial approval. 7 The Consent Order was based on Nursing School 1’s low NCLEX


7
  18 VAC 90-27-210 governs passage rate on the NCLEX. It reads “[f]or the purpose of
continued approval by the board, a nursing education program shall maintain a passage rate for
first-time test takers on the NCLEX that is not less than 80% calculated on the cumulative results
                                                15
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 16 of 34- 21-mj-2014-TJS



passing rates of 75.93% in 2010 and 42.6% in 2011. The Virginia Board also found numerous

deficiencies in Nursing School 1’s operations relating to the organizational plan, faculty’s

involvement in formulating the program’s philosophy, licensure and competence of faculty

members, student files, curriculum, and clinical experience.

                 Information from Individual 1, a Nursing School 1 Graduate

       50.     On February 6, 2020, your affiant interviewed an individual who purportedly

graduated from Nursing School 1 (“Individual 1”) in 2013 at his residence in Prince George’s

County, Maryland. 8 Individual 1’s application is in pending status with the Maryland Board of

Nursing.

       51.     Individual 1 initially attempted to lie about his experience at Nursing School 1, but

your affiant showed Individual 1 a copy of his handwritten receipt from Nursing School 1. This

receipt was obtained from CW1. The receipt lists Individual 1’s name, date of birth, social security

number, phone number, address, and a basic account balance for a “package.” According to the

receipt, on October 14, 2016, Individual 1 paid $3,000 towards the balance. The receipt further

reflects that on March 10, 2017, Individual 1 paid another $1,000 to Nursing School 1. Individual

1 identified his signature on the document and confirmed the other signature on the receipt was

NWAOKWU’S.



of the past four quarters of all graduates in each calendar year regardless of where the graduate is
seeking licensure.” The Virginia Code also provides nursing programs opportunities for
remediation: “If an approved program falls below 80% for one year, it shall submit a plan of
correction to the board. If an approved program falls below 80% for two consecutive years, the
board shall place the program on conditional approval with terms and conditions, require the
program to submit a plan of correction, and conduct a site visit. Prior to the conduct of such a
visit, the program shall submit the fee for a site visit for the NCLEX passage rate as required by
18VAC90-27-20. If a program falls below 80% for three consecutive years, the board may
withdraw program approval.”
8
  For the purpose of this affidavit, Individual 1 is referred to using male pronouns, regardless of
gender.
                                                16
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 17 of 34- 21-mj-2014-TJS



       52.     Individual 1 stated that a friend introduced Individual 1 to NWAOKWU.

Individual 1 admitted that he agreed to pay NWAOKWU $7,000 for an illegitimate official

transcript, LPN certificate, and weekly NCLEX preparation sessions at NWAOKWU’S home

health school in Washington, D.C. Individual 1 admitted that he did not attend any of the classes

or complete any of the clinical work listed on his official transcript.

       53.     Further, Individual 1 stated that “many” people have participated in this fraudulent

scheme and that he saw new people at every NCLEX preparation session he attended. Finally,

Individual 1 admitted that he never met BANGURA. According to records from the Maryland

Board, as the owner/operator of Nursing School 1, BANGURA verified each student’s identity

with the Maryland Board. Individual 1 never successfully passed the NCLEX and is not working

as an LPN.

               Confidential Source 1 Purchases RN Degree through NWAOKWU

       54.     In April 2020, at the direction of the FBI, Individual 1 telephonically introduced

Confidential Source 1 (“CS1”) to NWAOKWU.

       55.     CS1 originally began working with the FBI because he was a victim of an identity

theft scheme perpetrated by his sibling. Through the course of his interactions with the FBI, CS1

decided to become a confidential source and assist law enforcement anyway possible. Your affiant

has no knowledge of CS1 ever making materially false statements to law enforcement.

       56.     On June 18, 2020, CS1 met NWAOKWU in person for the first time to discuss the

process of obtaining a nursing degree and license. Throughout the meeting, CS1 wore an audio

and video recording device.

       57.     During the meeting NWAOKWU told CS1 he has been very busy because he

opened a restaurant and has a “school in D.C.” NWAOKWU mentioned how he had a certificate



                                                  17
          Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                             Page 18 of 34- 21-mj-2014-TJS



for a student who was recently deceased, but she had not finished paying for it so NWAOKWU

had not provided it to her. NWAOKWU retrieved the certificate from his desk and showed it to

CS1. The conversation turned to CS1 asking NWAOKWU for his help because he wants to take

classes. NWAOKWU asked if CS1 was an LPN and CS1 answered, “No, I want to transition into

health care.” NWAOKWU stated he does “classes here” at a Laurel, Maryland office building,

but the actual nursing school is in Florida and he is affiliated with them. NWAOKWU explained

he conducts the classes in Maryland, but the certificate will come from Florida. The classes last

five months “and you’re good to go.” He went on to say, “for RN its 17 for LPN its 10.” Your

affiant knows NWAOKWU was saying it will cost $17,000 to purchase an RN degree and $10,000

to purchase an LPN degree. NWAOKWU advised that CS1 could choose either path. CS1

responded he would like to do “sharp sharp” 9 now. NWAOWKU responded, “everyone wants

to… who wants to remain in school for three years?” NWAOWKU added, “this is a legit way to

get it, a legit way. I’ve helped a whole lot of people.”

          58.    NWAOWKU stated he has classes taking place every Friday from 4pm-8pm,

Saturday from 10am-2pm, and Sunday from 4pm-8pm. Your affiant later learned the classes take

place at an office building in Laurel, Maryland on the 4th floor. NWAOKWU stated he was trying

to find an instructor to teach classes Monday through Wednesday. NWAOKWU stated, the “cost

is for five months and you’re done, sharp sharp.” NWAOKWU then advised CS1 he must take

and pass the board exam to use his degree in the health care field. NWAOKWU advised the

certificate only qualified him to take the board exam. NWAOKWU added that the school in

Florida would back date the certificate because if you went the legitimate route it usually takes

two years to complete the LPN degree and three years for the RN degree. NWAOKWU stated



9
    CS1 confirmed “sharp sharp” is Nigerian slang for doing something quickly.
                                                 18
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 19 of 34- 21-mj-2014-TJS



the school in Florida really cares about each student being able to pass the board. Your affiant

learned through the course of the investigation it is important to nursing schools that students pass

the board exam. An overall low NCLEX passing rate of graduates will cause the state’s nursing

board to discipline the schools or shut them down.

       59.       NWAOKWU continued, saying that the classes for the LPN and RN are the same,

but if you have the money you should do the RN. NWAOKWU continued to say if CS1 decided

to make a payment plan arrangement, then the “package” will not be released until full payment

was made. “If you want to go through the regular school system for RN you’ll go to school for

two or three years…for the main program, two or three years. But this is just for helping, helping

my people.”

       60.       On July 6, 2020, CS1 met with NWAOKWU to make an $8,500 down payment

for the illegitimate RN degree. Throughout the meeting, CS1 wore an audio and video recording

device. At the beginning of the meeting CS1 asked NWAOKWU, “What do you need from me

to start?” NWAOKWU responded, “Money!” NWAOKWU went on to say that he would give

CS1 a receipt and if for any reason CS1 does not get his certificate he would give CS1’s money

back. NWAOKWU added, “this school closed, but we will back date everything, right?”

NWAOKWU then provided CS1 with the following forms to complete with instructions:

             •   NY State Nurse Form 1, Application for Licensure and Nurse Form 2,
                 Certification of Professional Education: NWAOKWU advised on Nurse Form 1,
                 CS1 should fill in dates because it is appropriate to have dates from a recent time
                 frame. Also, anywhere it requires the name of the nursing school he should use
                 the Nursing School 2. NWAOKWU advised on Nurse Form 2 to only fill out
                 the first page. Page two would be filled out in Florida. NWAOKWU instructed
                 to leave the date blank on page two because they will fill it out in Florida.
                 NWAOKWU advised he needed $143 from CS1 for his application with the New
                 York Board of Nursing. NWAOKWU explained Maryland does not allow out of
                 state nursing schools to take the board exam. Therefore, CS1 will get his nursing
                 license through the state of New York and can then use the New York license to
                 practice in any state he chose.

                                                 19
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 20 of 34- 21-mj-2014-TJS




              •   Florida Department of Law Enforcement Criminal Justice Information Services
                  Division/User Services Bureau Form B (fingerprinting form): No specific
                  instructions were provided for this form.

              •   Nursing School 2 application forms: NWAOKWU instructed CS1 not to fill in
                  any dates on this form because everything will be backdated by Florida, so it
                  would appear as though CS1 was part of a previous graduating class from
                  December 2019, which was the last graduating class of the Nursing School 2.

        61.       Your affiant spoke with a New York State Office of Professions employee who

advised their internal license procedure is fraught with disorganization. It is unknown to your

affiant why NWAOKWU has advised all of his co-conspirators to apply for a license in New

York.

        62.       During the July 6, 2020 conversation with CS1 NWAOKWU asked, “You’ll come

to class, right?” CS1 responded, “I want to take a couple of classes, so I’ll come to class every

now and then.” NWAOKWU added there are classes taking place now at an office building in

Laurel, Maryland that CS1 could participate in, but the next class session has not yet started.

NWAOKWU then stated, “If you give your money, you’ll get your board.” Your affiant believes

this means that if you pay NWAOKWU $17,000 for the RN degree he will provide CS1 with

everything he needs to take the NCLEX. NWAOKWU asked where in Nigeria CS1 was from.

When CS1 responded, “Igbu,” NWAOKWU replied, “That’s why you’re going into nursing.”

NWAOKWU added, “You have a rare opportunity.” CS1 asked NWAOKWU, “So when I pay

the balance, then you give me the certificate and everything?” NWAOKWU responded, “Package

is delivered.” He went on to say that he must send “information” to the Nursing School 2 for six

other people. When CS1 asked about class size NWAOKWU avoided the question. CS1 stated,

“When I’m ready I move sharp sharp.” NWAOKWU responded, “Like I covered, this is a very

rare opportunity.”



                                                 20
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 21 of 34- 21-mj-2014-TJS



       63.     In July 2016 a known nursing school changed its name to the Nursing School 2.

In April 2016, NAPOLEON registered the school in the State of Florida. In April 2017 the Florida

Board of Nursing terminated the Nursing School 2 but allowed the school to teach-out their

students for up to three years. They could not enroll or accept any new students into the RN

Program. The school was terminated due to low graduate passing rates on the NCLEX. Your

affiant believes the low NCLEX passing rates are evidence of the illegitimacy of the Nursing

School 2 and the “students” enrolled there.

       64.     NWAOKWU also informed CS1 the State of New York required CS1 to complete

two online courses, but if CS1 did not want to complete the courses, CS1 could pay NWAOKWU

$150 for an unspecified individual in Florida to take the courses on CS1’s behalf. NWAOKWU

advised CS1 to personally take the courses himself because they will help CS1 pass the NCLEX.

       65.     At this point in the meeting NWAOKWU began counting the $8,500 down

payment. While counting the payment the class schedule was discussed and NWAOKWU

advised classes take place atan office building in Laurely, Maryland in Suite 402. Based on

reviewing the recorded meetings between CS1 and NWAOKWU your affiant believes suite 102

is the main office containing offices, computers, “student” files, and business records.

Additionally, your affiant believes suite 402 is more like a classroom setting.

       66.     On August 18, 2020, CS1 met with NWAOKWU to pay (1) the remaining $8,500

balance for the fraudulent RN degree, (2) $150 for someone in Florida to take the two required

online courses, and (3) $143 for the State of New York RN application fee. Throughout the

meeting, CS1 wore an audio and video recording device. The meeting started with NWAOKWU

asking CS1 if he completed the “exam.” CS1 responded by saying, “No, we discussed this now,

you said somebody…” NWAOKWU acknowledged he told CS1 that someone else could take it



                                                21
       Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                          Page 22 of 34- 21-mj-2014-TJS



for him. Then NWAOKWU began reviewing the completed forms CS1 returned. All forms

provided to NWAOKWU were completed by your affiant. Your affiant initially listed the dates

of the CS1’s school attendance incorrectly. NWAOKWU noticed the dates could not have been

correct. CS1 and NWAOKWU had a conversation about the correct dates and CS1 corrected the

dates in front of NWAOKWU.

       67.    During this meeting CS1 gave NWAOKWU $143, provided by the FBI, to pay for

the New York Board of Nursing application fee. CS1 also gave NWAOKWU $150, provided by

the FBI, to pay for an unknown individual to take the continuing education courses on www.

[Business 3].com. NWAOKWU verified the results from Business 3, the continuing education

course, will be emailed to CS1. Next, NWAOKWU counted the $8,500, provided by the FBI, to

verify the remaining balance was paid in full. When CS1 asked NWAOKWU what the next step

was, he replied, “You’re on your own.” CS1 stated he saw NWAOKWU at a graduation ceremony

for the Nursing School 2 and another nursing school posted on www.youtube.com, which was

streamed live on December 7, 2019. Your affiant watched the graduation ceremony and observed

NAPOLEON present NWAOKWU with an award and commend NWAOKWU on his “work”

within the Nigerian community. Later in the investigation your affiant learned CS1 “graduated”

in the same class that was live streamed on December 7, 2019. Needless to say, CS1 was not

invited to and did not participate in the graduation ceremony because CS1 did not receive his

degree from the Nursing School 2 until September 11, 2020.

       68.    CS1 went on to thank NWAOKWU for his assistance with purchasing the degree.

NWAOKWU replied, “Trust me, with your story…any help, let me know. Trust me… I have

done it for people even… and you’re smart.” They went on to discuss an upcoming NCLEX test

preparation class offered by NWAOKWU. Referring to the classes, NWAOKWU advised, “You



                                             22
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 23 of 34- 21-mj-2014-TJS



have to come. Your class has not started but start coming now.” NWAOKWU advised CS1 that

if he started to prepare now, December would be an appropriate time frame to take the nursing

board exam.     NWAOKWU also offered the opportunity to do clinicals at his school in

Washington, D.C. if CS1 had the time. At this point NWAOKWU provided CS1 with a receipt

for the $8,500 payment. While the receipt was being prepared NWAOKWU brought up how

CS1’s brother saw him on Youtube.com in the Nursing School 2 graduation ceremony receiving

an “award and everything” as referenced earlier. CS1 stated seeing the video helped his brother

“calm down” and reassured him that his money was “well invested.” NWAOKWU replied, “The

thing is too good to be real, I’m telling you.” It was part of CS1’s backstory to ask and receive a

financial loan from his brother to turn his life around and venture into the health care field.

       69.     Two days later, on August 20, 2020, Business 3, which provides continuing

education courses and certificates to nurses, emailed two continuing education certificates to an

email account specifically created for this investigation and solely controlled by the FBI. The

email account was set up to accept any electronic communications sent through the course of the

investigation. The email account was created to have the appearance it was operated by CS1.

       70.     On September 14, 2020, your affiant received records from Business 3 showing the

continuing education courses were completed from a computer with the IP address 50.249.1.246

on August 20, 2020 at 5:01pm eastern standard time (EST). The records also showed $34.00 was

paid for the courses with a credit card ending in 9985, a transaction ID of 99fdtm74, and an

authorization code of 00435D. NWAOKWU maintains an active Bank of America credit card

ending in 9985. A representative from Business 3 verified they do not maintain any further records

related to transactions.




                                                 23
       Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                          Page 24 of 34- 21-mj-2014-TJS



       71.    On September 29, 2020, your affiant received records from Comcast showing IP

address 50.249.1.246 was assigned to Business 4 on August 20, 2020 at 5:01pm est. The records

indicated Business 4’s address was the office building in Laurel, Maryland at which NWAOKWU

directs students to take purported classes. Your affiant believes NWAOKWU completed the

online courses on behalf of CS1 for the $150 payment he received on August 18, 2020.

       72.    A review of NWAOKWU’S financial records showed he made the following

payments to Business 3:

           NWAOKWU Bank                           Date                     Amount
         Account (last four only)
                  4200                       11/21/2018                     $30.00

                   4200                      01/28/2019                     $30.00

                   4200                      01/28/2019                     $30.00

                   4200                      01/28/2019                     $30.00

                   4200                      02/04/2019                     $30.00

                   4200                      02/04/2019                     $30.00

                   4200                      02/07/2019                     $30.00

                   4200                      02/11/2019                     $30.00

                   4200                      02/16/2019                     $30.00

                   4200                      03/15/2019                     $30.00

                   4200                      03/18/2019                     $30.00

                   4200                      03/18/2019                     $30.00

                   9980                      05/29/2019                     $30.00

                   9980                      07/22/2019                     $30.00

                   0980                      10/07/2019                     $30.00


                                             24
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 25 of 34- 21-mj-2014-TJS



            NWAOKWU Bank                               Date                        Amount
          Account (last four only)
                   9980                           05/27/2020                        $34.00

                     9980                         05/27/2020                        $34.00

                     9980                         05/27/2020                        $34.00


        73.     Your affiant believes NWAOKWU is completing the online courses required by

New York State for many of his “students” to facilitate his fraud scheme. Further review of

NWAOKWU’S financial records show he has currently no less than seven different bank account

monthly statements, business and personal, and/or loan documents mailed to his residence.

        74.     On September 11, 2020, CS1 attended his first and only NCLEX test prep class in

Suite 402 of an office building in Laurel, Maryland, a classroom on the 4th floor controlled by

NWAOKWU. Throughout the meeting, CS1 wore an audio and video recording device. While

in class, CS1 counted 10 other individuals in the classroom comprised of men and women (of wide

range of ages). The class was led by NWAOKWU and lasted approximately three hours. The

class began with grading a test which your affiant believes was administered in a previous class.

There were 100 questions on the test. The highest test score was a 66. One individual commented,

“That is good.” NWAOKWU responded, “Nothing is good about a 66,” which caused audible

laughter in the classroom. In summary, the class was spent discussing a wide variety of topics,

including: early morning hyperglycemia, diabetes, metabolic disease, titrating insulin,

hyper/hypoglycemia, glycolysis, legal and ethical issues in nursing, hemostasis, Maslow’s

hierarchy of needs as it relates to being a nurse and their duties, patient self-esteem, and differences

between an LPN and RN.

        75.     NWAOKWU recommended to the participants they should absorb as much of the

information as possible without getting frustrated. It should be noted that during this class

                                                  25
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 26 of 34- 21-mj-2014-TJS



NWAOKWU asked a student, “What are you most concerned about?” An unknown male patient

responded, “I’m afraid of killing the patient,” which caused the classroom to laugh out loud.

NWAOKWU did little to address the student’s concern before he moved to the next topic. Your

affiant believes this statement encapsulates the situation. There is a classroom of 10 students who,

based on the interaction and general disposition of the class, have no formal education but are

being coached on how to pass a nursing board exam. In reviewing the recording, it became

immediately obvious no one in the class had any knowledge, training, or experience in the medical

field. NWAOKWU covered a broad range of topics in an unstructured format, he received little

constructive interaction with the class, and appeared to get frustrated with their lack of effort and

knowledge, while at the same time constantly cracking jokes. NWAOKWU himself does not

have a National Provider Identifier (NPI) number. HIPAA provisions require all healthcare

providers to have an NPI number, which is a unique, government-issued standard identification

number for individual healthcare providers and provider organizations, such as clinics, hospitals,

schools, and group practices. NWAOKWU is also not a registered RN or an LPN in Maryland or

Virginia.

       76.     After the class was over, CS1 met with NWAOKWU in his first-floor office

located in an office building in Laurel, Maryland to receive his Nursing School 2 diploma and

transcripts. Your affiant took control of the records provided to CS1 by NWAOKWU. Your

affiant is in possession of two copies of a Nursing School 2 transcript, one purporting to be the

official and the second a copy. The transcripts contain an “Official Signature and Seal” portion

with what appears to be NAPOLEON’S signature. The transcript indicates CS1 attended the

school from December 2017 through December 2019 and graduated with an associate’s degree in




                                                 26
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 27 of 34- 21-mj-2014-TJS



nursing. Your affiant is also in possession of the illegitimate diploma with CS1’s alias on it. The

diploma is signed by NAPOLEON with a graduation date of December 9, 2019.

       77.     Your affiant verified on September 16, 2020 that the New York State Education

Department received CS1’s Form 2 and transcripts from the Nursing School 2. Additionally, on

September 17, 2020, the New York State Education Department received CS1’s Form 1 and fee

by standard mail. Form 1 and the fee are initially mailed to a post office box controlled by

KeyBank, where the fee is processed and electronically recorded in the New York State Education

Department’s mainframe system. The form is then scanned and sent to the New York State’s

Office of Professions for processing. New York State’s Office of Professions rejected CS1’s Form

1 due to “defective notarization,” meaning CS1’s signature was not dated next to the notarization.

CS1 was not present when his signature was notarized. NWAOKWU handled the notarizing as

part of the $17,000 fee.

                           CS1 Travels to Florida to be Fingerprinted

       78.     On October 28, 2020, NWAOKWU informed CS1 he would need to travel to

Florida to be fingerprinted. The New York Board of Nursing requires fingerprinting as part of the

application process. During the meeting NWAOKWU texted CS1 the information he needed for

fingerprinting. NWAOKWU directed CS1 to contact “Sebastien” at “[Business 1].” 10 Also,

NWAOKWU told CS1 that the fingerprinting would cost $95 plus tax for a total of $102. The

text message noted Business 1 was located at an identified address in Fort Lauderdale, Florida and

Sebastien’s phone number was provided.




10
  A google search of Business 1 resulted in identifying a website that confirmed the business
address.
                                                27
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 28 of 34- 21-mj-2014-TJS



       79.     “Sebastien” was identified as Individual C. On November 12, 2020, CS1 conducted

a recorded call to the phone number for Individual C to confirm his fingerprinting appointment on

November 13, 2020, but the call was answered by “Roosevelt,” 11 who identified himself as

Individual C’s brother. Roosevelt stated he would be responsible for picking up CS1 from the Fort

Lauderdale airport and Individual C would be completing the fingerprinting. When CS1 advised

he was sent by NWAOKWU, Roosevelt said, “Oh, Dr. Patrick sent you? Beautiful, beautiful,

beautiful.”   Roosevelt went on to state that the New York Board of Nursing requires the

fingerprinting to be completed and since the Nursing School 2 was in Florida then the

fingerprinting must be completed there too.

        80.     At this point in the conversation the phone was transferred to a female who

identified herself as Geralda Adrien (“Adrien”). Adrien advised she has been in the “school

business for five years,” and they do not disclose the cost of extra fees for things like fingerprinting

because it is assumed individuals would understand that was part of the process. Adrien stated

Business 1 actually provides a discount to the “students” for the background check. Transportation

to and from the airport is an extra service they provide that must be paid for. She went on to state,

“We don’t get paid from Dr. Patrick, but we do service the students because we are associated with

the school.” Adrien stated she has “students as well. You are coming to a school.” 12 She

continued by stating, “I don’t only do this service for Dr. Patrick, I do it for schools in New York,

Texas, like everywhere. It’s like a network. We are networking together.” Adrien then stated,

“If you are Dr. Patrick’s student then you’ll probably be coming here for clinicals, if you need




11
  Roosevelt was later identified as Individual D.
12
  Research on the internet indicated Business 2 is located at another suite in the same address as
Business 1. Adrien is listed as the president and registered agent of Business 2, and her address
is the same address, except for suite 14, which was the listed address for Business 1.
                                                  28
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 29 of 34- 21-mj-2014-TJS



clinicals.” She added, “We do this for many schools. We work for many schools.” Adrien asked

CS1, “Which board are you going to… New York?” Without letting CS1 answer, she added, “This

is a requirement. When you go to take the test New York will have your fingerprint and picture,

its coming from here.” Finally, Adrien noted, “Usually Dr. Patrick has two or three of you guys

coming together.”

       81.     A review of NWAOKWU’S bank records showed from July 2019 through May

2020 he sent Adrien nine checks for a total of more than $41,000. Additionally, from June 2019

through June 2020 there are twelve bank transfers from NWAOKWU to Adrien for more than

$40,000. NWAOKWU also sent three checks to Individual C in 2020 for a total of $12,500.

       82.     A review of two bank accounts controlled by NWAOKWU showed from June

2019 through June 2020 at least eighteen individuals either transferred money or wrote checks to

NWAOKWU for more than $156,000. In many instances the memo of the line noted comments

like “School Fees” or “School tuition.” Your affiant believes each one of these individuals has

either purchased or is in the process of purchasing a fraudulent LPN or RN degree in hopes of

working in the health care field as soon as possible with no formal education.

       83.     On November 13, 2020, CS1 flew from Maryland to Fort Lauderdale, FL. Upon

his arrival, CS1 met with FBI agents who provided him with audio and video recording equipment

for his drive to the fingerprinting appointment, the actual appointment, and back to the airport.

CS1 was picked up at the airport by Roosevelt. During the drive to the fingerprinting appointment

CS1 asked, “So you guys deal with Patrick’s people?” Roosevelt responded, “Yes, yes, we have

a lot of things going on with Dr. Patrick.” Roosevelt also noted in the past he has picked up four

or five of Dr. Patrick’s students from the airport at the same time. When CS1 asked Roosevelt

about NAPOLEON he responded, “Umm, yeah, you know we are in the same field, so we do



                                               29
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 30 of 34- 21-mj-2014-TJS



things together, we do a lot of things together.” CS1 asked Roosevelt if his “cousin,” who resides

in the Fort Lauderdale area, could also get a RN degree from him because it did not make sense

for the cousin to travel to Maryland. Roosevelt advised CS1 to speak with Adrien, but they can

help and Adrien will be able to explain how. Later in the drive Roosevelt stated the New York

Board of Nursing is “picky and they pay attention to any little detail.” He stated they would

question the location of the fingerprinting versus the location of the school. If there is a difference

it would be a red flag for the New York Board of Nursing, and you don’t want to give them a

reason to question anything.

       84.     On the way back to the airport after the fingerprinting was complete Roosevelt

confirmed NAPOLEON signs off on all the Nursing School 2 certifications. He also confirmed

there are nursing “classes” held at the Business 1 location.

       85.     Your affiant received records related to the Nursing School 2 from the New York

State Office of the Professions, the agency responsible for maintaining New York State nursing

applications and active licenses. In summary, at the time of the records response there were five

individuals applying for their LPN license and none who received their license. Further review of

the records show there are 1226 Nursing School 2 applicants applying for their license in New

York. Approximately 369 Nursing School 2 graduates have received their license in New York.

New York is not part of the NLC, but licensed nurses from New York can apply to work in the

state of Maryland through the Maryland Board of Nursing’s Endorsement Department.

       86.     Due to the covert nature of the investigation your affiant has not communicated

with any employers of individuals who graduated from the Nursing School 2. However, your

affiant has verified at least four graduates have worked for health care entities that bill Medicare

and Medicaid, and private insurance.



                                                  30
          Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                             Page 31 of 34- 21-mj-2014-TJS



                March 2021: FBI Undercover Purchases Associate’s Degree from
                                     Nursing School 2

          87.   On March 17, 2021, CS1 conducted a consensually monitored phone call with

Adrien with the intent of introducing an FBI undercover employee (“UCE”) to Adrien for the

purchase of a nursing degree from her. Adrien agreed to meet with the UCE whenever he came

to Adrien’s office at Business 1, which is also located at the same building as Business 2, a

business owned and operated by Adrien. According to Business 2’s public Facebook page they

“offer CNA prep, HHA, Phlebotomy, EKG, CEU's, CPR. we also assist with renewals. we are

with you every step of the way,” and Business 2’s purpose is to “empower men and women by

helping them to become a health care provider.”

          88.   On March 18, 2021, the UCE met with Adrien at Business 2 and conducted a

consensually monitored meeting with both audio and video equipment. During the meeting,

Adrien agreed to assist the UCE with purchasing an illegitimate nursing degree and preparing the

UCE for the NCLEX. Adrien explained to the UCE that a typical RN program consists of 22

months in school, or four years at a large university. Adrien further explained that she processes

students by utilizing a school that is either on probation with the Board of Nursing or shut down,

thus making it appear as though they attended the school for a given period of time. Adrien

emphasized that it was up to the UCE to actually pass the NCLEX, but explained that if the UCE

purchased a nursing degree through Adrien, she would provide the UCE would a “review course”

that she offers to help students “get the knowledge together” so that they can pass the nursing

boards.

          89.   Adrien expressed to the UCE that if the UCE was willing to move fast, and put

down a deposit, Adrien would get the UCE’s diploma from Nursing School 2 which had already

closed down and only had a few more available slots. Otherwise, the diploma would have to come


                                               31
          Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                             Page 32 of 34- 21-mj-2014-TJS



from the new nursing school, which would cost more money and take approximately three to four

weeks to receive the documents. Adrien advised the degree will cost “16” and it will come from

the Nursing School 2, a school that is already “closed down.” Your affiant believes when Adrien

told the UCE the degree would cost “16” she meant that cost of the illegitimate nursing degree is

$16,000. Adrien recommended that UCE take the board exam in New York, as they allow for

unlimited attempts. Adrien offered to fill out the UCE’s application for the boards, and offered to

complete two mandatory continuing education courses via [Business 3].com on the UCE’s behalf.

          90.   During this meeting, Adrien had the UCE complete the necessary applications and

other documents as previously described with CS1.         The UCE made a down payment of

approximately $4,000, $100 plus the website’s registration fee for Adrien to complete the required

Business 3 online courses, and $10 for notarization. The fee also gave the UCE access to a

WhatsApp group which holds audio recordings of all of the classes previously taught for NCLEX

preparation. Additionally, every Wednesday Adrien teaches a “strategy” class on how to pass the

NCLEX. Adrien stated to the UCE that someone with basic knowledge, participating in her

strategy class, and self-confidence they could pass the NCLEX because it is all critical thinking.

Adrien advised the UCE was getting an “associates degree” from a school that “was completely

legit.”

          91.   On March 31, 2021, after being notified by Adrien that the documents were ready,

the UCE conducted a consensually monitored meeting with Adrien to pay the balance of $12,000

to receive the diploma and transcripts from the Nursing School 2. The entire meeting was

recorded with both audio and video equipment. The Nursing School 2 diploma appears to be

signed by NAPOLEAN with a graduation date of June 29, 2018. During the meeting, Adrien

verified the diploma was signed by the school’s “president” who is involved with this process and



                                                32
        Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                           Page 33 of 34- 21-mj-2014-TJS



who maintains a file for the UCE in case the Florida Board of Nursing requests records. Your

affiant believes Adrien is referring to NAPOLEON because NAPOLEON is listed as the

president and registered agent with the Florida Department of State. In addition, Adrien produced

a fraudulent transcript, indicating that from June 27, 2016 through June 29, 2018, the UCE had

completed approximately 72 credit hours and achieved a grade point average of 3.4.

       92.    The UCE paid the remainder of the $16,000 fee in cash (a balance of approximately

$12,000) and completed some additional paperwork. Adrien instructed the UCE to contact Adrien

in three weeks following the submission of the background check so that Adrien could schedule

the UCE to take the board exam.

       93.    On or about April 8, 2021, the New York State Education Department received the

UCE’s application for licensure packet by mail. It included the application packet included the

paperwork the UCE had completed with Adrien in March. It also included two continuing

education certifications from Business 3 dated March 18, 2021 (the same date that the UCE met

with Adrien) falsely certifying that the UCE had completed two continuing education courses.




                                               33
Case 8:21-mj-02012-TJS Document 1-1 Filed 07/08/21 21-mj-2012-TJS
                                                   Page 34 of 34- 21-mj-2014-TJS




                                     8th
